UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Columbia Small Cap Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2014 – JUNE 30, 2015 Hercules Technology Growth Capital, Inc. Meeting Date: 07/08/2014 Country: USA Primary Security ID: 427096508 Record Date: 05/14/2014 Meeting Type: Annual Ticker: HTGC Shares Voted: 51 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Elect Director Robert P. Badavas Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 8x8, Inc. Meeting Date: 07/24/2014 Country: USA Primary Security ID: 282914100 Record Date: 06/02/2014 Meeting Type: Annual Ticker: EGHT Shares Voted: 46,646 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Guy L. Hecker, Jr. Mgmt For For Elect Director Bryan R. Martin Mgmt For Withhold Elect Director Vikram Verma Mgmt For For Elect Director Eric Salzman Mgmt For For Elect Director Ian Potter Mgmt For For Elect Director Jaswinder Pal Singh Mgmt For For Elect Director Vladimir Jacimovic Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 5 Other Business Mgmt For Against Physicians Realty Trust Meeting Date: 08/07/2014 Country: USA Primary Security ID: 71943U104 Record Date: 06/06/2014 Meeting Type: Annual Ticker: DOC Shares Voted: 36,992 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director John T. Thomas Mgmt For Withhold Elect Director Tommy G. Thompson Mgmt For Withhold Physicians Realty Trust, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Stanton D. Anderson Mgmt For For Elect Director Mark A. Baumgartner Mgmt For Withhold Elect Director Albert C. Black, Jr. Mgmt For For Elect Director William A. Ebinger Mgmt For For Elect Director Richard A. Weiss Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against Finisar Corporation Meeting Date: 09/02/2014 Country: USA Primary Security ID: 31787A507 Record Date: 07/11/2014 Meeting Type: Annual Ticker: FNSR Shares Voted: 34,150 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Eitan Gertel Mgmt For For Elect Director Thomas E. Pardun Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Amend Omnibus Stock Plan Mgmt For Against 5 Amend Qualified Employee Stock Purchase Mgmt For For Plan Integrated Device Technology, Inc. Meeting Date: 09/16/2014 Country: USA Primary Security ID: 458118106 Record Date: 07/23/2014 Meeting Type: Annual Ticker: IDTI Shares Voted: 71,431 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director John Schofield Mgmt For For Elect Director Gregory L. Waters Mgmt For For Elect Director Umesh Padval Mgmt For For Elect Director Gordon Parnell Mgmt For For Elect Director Donald Schrock Mgmt For For Integrated Device Technology, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Ron Smith Mgmt For For Elect Director Norman Taffe Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Auditors Mgmt For Against Bryn Mawr Bank Corporation Meeting Date: 09/23/2014 Country: USA Primary Security ID: 117665109 Record Date: 08/05/2014 Meeting Type: Special Ticker: BMTC Shares Voted: 7,752 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Approve Outside Director Stock Awards in Mgmt For For Lieu of Cash 3 Adjourn Meeting Mgmt For For Allot Communications Ltd. Meeting Date: 10/20/2014 Country: Israel Primary Security ID: M0854Q105 Record Date: 09/10/2014 Meeting Type: Annual Ticker: ALLT Shares Voted: 5,918 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Reelect Itzhak Danziger as Class II Director Mgmt For Against Until the Company's 2017 Annual General Meeting 2 Elect Miron (Ronnie) Kenneth as Class II Mgmt For For Director Until the Company's 2017 Annual General Meeting 3 Approve Employment Terms of Andrei Mgmt For For Elefant, President and CEO 4 Approve Indemnification Agreement to Mgmt For For Andrei Elefant, President and CEO 5 Reappoint Kost Forer Gabbay & Kasierer as Mgmt For For Auditors and Authorize Board to Fix Their Remuneration 6 Discuss Financial Statements and the Report Mgmt of the Board for 2013 Allot Communications Ltd., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction A Vote FOR if you are a controlling shareholder Mgmt None Against or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Cardiovascular Systems, Inc. Meeting Date: 11/12/2014 Country: USA Primary Security ID: 141619106 Record Date: 09/15/2014 Meeting Type: Annual Ticker: CSII Shares Voted: 20,440 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director David L. Martin Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For Against 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Tutor Perini Corporation Meeting Date: 11/12/2014 Country: USA Primary Security ID: 901109108 Record Date: 09/22/2014 Meeting Type: Special Ticker: TPC Shares Voted: 29,075 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Amend Omnibus Stock Plan Mgmt For Against Accuray Incorporated Meeting Date: 11/20/2014 Country: USA Primary Security ID: 004397105 Record Date: 09/26/2014 Meeting Type: Annual Ticker: ARAY Shares Voted: 64 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Louis J. Lavigne, Jr. Mgmt For For Accuray Incorporated, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Dennis L. Winger Mgmt For For Elect Director Jack Goldstein Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Auditors Mgmt For Against Ubiquiti Networks, Inc. Meeting Date: 12/16/2014 Country: USA Primary Security ID: 90347A100 Record Date: 11/04/2014 Meeting Type: Annual Ticker: UBNT Shares Voted: 120 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Robert J. Pera Mgmt For Withhold Elect Director Craig L. Foster Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Auditors Mgmt For For The Greenbrier Companies, Inc. Meeting Date: 01/07/2015 Country: USA Primary Security ID: 393657101 Record Date: 11/14/2014 Meeting Type: Annual Ticker: GBX Shares Voted: 40 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director William A. Furman Mgmt For Withhold Elect Director Charles J. Swindells Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Amend Omnibus Stock Plan Mgmt For Against 4 Approve Qualified Employee Stock Purchase Mgmt For For Plan 5 Ratify Auditors Mgmt For For Lannett Company, Inc. Meeting Date: 01/21/2015 Country: USA Primary Security ID: 516012101 Record Date: 12/10/2014 Meeting Type: Annual Ticker: LCI Shares Voted: 19,707 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Jeffrey Farber Mgmt For Withhold Elect Director Arthur P. Bedrosian Mgmt For Withhold Elect Director James M. Maher Mgmt For Withhold Elect Director David Drabik Mgmt For Withhold Elect Director Paul Taveira Mgmt For Withhold 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Select Income REIT Meeting Date: 01/27/2015 Country: USA Primary Security ID: 81618T100 Record Date: 12/12/2014 Meeting Type: Special Ticker: SIR Shares Voted: 48,112 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For Against 2 Adjourn Meeting Mgmt For Against MICROSEMI CORPORATION Meeting Date: 02/10/2015 Country: USA Primary Security ID: 595137100 Record Date: 12/15/2014 Meeting Type: Annual Ticker: MSCC Shares Voted: 18,222 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director James J. Peterson Mgmt For Withhold Elect Director Dennis R. Leibel Mgmt For For Elect Director Thomas R. Anderson Mgmt For For Elect Director William E. Bendush Mgmt For For Elect Director Paul F. Folino Mgmt For For MICROSEMI CORPORATION, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director William L. Healey Mgmt For For Elect Director Matthew E. Massengill Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify Auditors Mgmt For Against Company Name Ticker Symbol ISIN/CUSIP Meeting Date Ballot Issues Proponent Vote Mgmt Rec NCI BUILDING SYSTEMS, INC. NCS US6288522047 24-Feb-2015 ELECTION OF DIRECTOR: JAMES G. BERGES Management For For NCI BUILDING SYSTEMS, INC. NCS US6288522047 24-Feb-2015 ELECTION OF DIRECTOR: LAWRENCE J. KREMER Management For For NCI BUILDING SYSTEMS, INC. NCS US6288522047 24-Feb-2015 ELECTION OF DIRECTOR: JOHN J. HOLLAND Management For For NCI BUILDING SYSTEMS, INC. NCS US6288522047 24-Feb-2015 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For MOTORCAR PARTS OF AMERICA, INC. MPAA US6200711009 19-Mar-2015 DIRECTOR Management For For MOTORCAR PARTS OF AMERICA, INC. MPAA US6200711009 19-Mar-2015 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2015. Management For For MOTORCAR PARTS OF AMERICA, INC. MPAA US6200711009 19-Mar-2015 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For ASBURY AUTOMOTIVE GROUP, INC. ABG US0434361046 15-Apr-2015 DIRECTOR Management For For ASBURY AUTOMOTIVE GROUP, INC. ABG US0434361046 15-Apr-2015 ADVISORY APPROVAL OF THE COMPENSATION OF ASBURY'S NAMED EXECUTIVE OFFICERS. Management For For ASBURY AUTOMOTIVE GROUP, INC. ABG US0434361046 15-Apr-2015 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ASBURY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For COBIZ FINANCIAL INC. COBZ US1908971088 16-Apr-2015 DIRECTOR Management For For COBIZ FINANCIAL INC. COBZ US1908971088 16-Apr-2015 AN ADVISORY (NONBINDING) SHAREHOLDER APPROVAL OF EXECUTIVE COMPENSATION. Management For For COBIZ FINANCIAL INC. COBZ US1908971088 16-Apr-2015 THE RATIFICATION (NONBINDING) OF THE SELECTION OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For COBIZ FINANCIAL INC. COBZ US1908971088 16-Apr-2015 THE PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION AND BYLAWS TO IMPLEMENT A MAJORITY VOTING STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For COBIZ FINANCIAL INC. COBZ US1908971088 16-Apr-2015 THE SHAREHOLDER PROPOSAL REGARDING THE INDEPENDENCE OF THE CHAIRMAN OF THE BOARD. Shareholder Against For PINNACLE FINANCIAL PARTNERS, INC. PNFP US72346Q1040 21-Apr-2015 DIRECTOR Management For For PINNACLE FINANCIAL PARTNERS, INC. PNFP US72346Q1040 21-Apr-2015 TO APPROVE AN AMENDMENT TO THE COMPANY'S CHARTER TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Management For For PINNACLE FINANCIAL PARTNERS, INC. PNFP US72346Q1040 21-Apr-2015 TO APPROVE AMENDMENTS TO THE COMPANY'S CHARTER TO ELIMINATE ANY SUPERMAJORITY VOTING PROVISIONS CONTAINED THEREIN. Management For For PINNACLE FINANCIAL PARTNERS, INC. PNFP US72346Q1040 21-Apr-2015 TO APPROVE AN AMENDMENT TO THE COMPANY'S CHARTER TO PROVIDE FOR A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS. Management For For PINNACLE FINANCIAL PARTNERS, INC. PNFP US72346Q1040 21-Apr-2015 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS. Management For For PINNACLE FINANCIAL PARTNERS, INC. PNFP US72346Q1040 21-Apr-2015 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For KFORCE INC. KFRC US4937321010 21-Apr-2015 DIRECTOR Management For For KFORCE INC. KFRC US4937321010 21-Apr-2015 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS KFORCE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For KFORCE INC. KFRC US4937321010 21-Apr-2015 APPROVE KFORCE'S EXECUTIVE COMPENSATION. Management For For GREENHILL & CO., INC. GHL US3952591044 23-Apr-2015 DIRECTOR Management For For GREENHILL & CO., INC. GHL US3952591044 23-Apr-2015 APPROVAL, BY NON-BINDING VOTE, OF GREENHILL'S EXECUTIVE COMPENSATION. Management For For GREENHILL & CO., INC. GHL US3952591044 23-Apr-2015 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP TO SERVE AS GREENHILL'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For GREENHILL & CO., INC. GHL US3952591044 23-Apr-2015 APPROVAL OF GREENHILL'S EQUITY INCENTIVE PLAN. Management For For CENTRAL PACIFIC FINANCIAL CORP. CPF US1547604090 24-Apr-2015 DIRECTOR Management For For CENTRAL PACIFIC FINANCIAL CORP. CPF US1547604090 24-Apr-2015 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For CENTRAL PACIFIC FINANCIAL CORP. CPF US1547604090 24-Apr-2015 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For FERRO CORPORATION FOE US3154051003 24-Apr-2015 DIRECTOR Management For For FERRO CORPORATION FOE US3154051003 24-Apr-2015 MANAGEMENT PROPOSAL REGARDING A CHANGE TO THE MINIMUM SIZE OF THE BOARD OF DIRECTORS. Management For For FERRO CORPORATION FOE US3154051003 24-Apr-2015 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For FERRO CORPORATION FOE US3154051003 24-Apr-2015 APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For SAIA, INC SAIA US78709Y1055 27-Apr-2015 ELECTION OF DIRECTOR: WILLIAM F. EVANS Management For For SAIA, INC SAIA US78709Y1055 27-Apr-2015 ELECTION OF DIRECTOR: HERBERT A. TRUCKSESS, III Management For For SAIA, INC SAIA US78709Y1055 27-Apr-2015 ELECTION OF DIRECTOR: JEFFREY C. WARD Management For For SAIA, INC SAIA US78709Y1055 27-Apr-2015 VOTE TO APPROVE THE ANNUAL CASH BONUS PLAN. Management For For SAIA, INC SAIA US78709Y1055 27-Apr-2015 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF SAIA'S NAMED EXECUTIVE OFFICERS. Management For For SAIA, INC SAIA US78709Y1055 27-Apr-2015 RATIFY THE APPOINTMENT OF KPMG LLP AS SAIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For YRC WORLDWIDE INC. YRCW US9842496070 28-Apr-2015 DIRECTOR Management For For YRC WORLDWIDE INC. YRCW US9842496070 28-Apr-2015 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For YRC WORLDWIDE INC. YRCW US9842496070 28-Apr-2015 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For YRC WORLDWIDE INC. YRCW US9842496070 28-Apr-2015 ELECTION OF ADDITIONAL DIRECTOR - PATRICIA M. NAZEMETZ Management For For FIESTA RESTAURANT GROUP INC FRGI US31660B1017 28-Apr-2015 DIRECTOR Management For For FIESTA RESTAURANT GROUP INC FRGI US31660B1017 28-Apr-2015 TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT UNDER "EXECUTIVE COMPENSATION." Management For For FIESTA RESTAURANT GROUP INC FRGI US31660B1017 28-Apr-2015 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FIESTA RESTAURANT GROUP, INC. FOR THE 2 Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: ROSINA B. DIXON Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: KATHRYN R. HARRIGAN Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: LEON J. HENDRIX, JR. Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: ILAN KAUFTHAL Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: STEVEN M. KLOSK Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: WILLIAM B. KORB Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: PETER G. TOMBROS Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 ELECTION OF DIRECTOR: SHLOMO YANAI Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 APPROVE, ON A NON-BINDING ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 APPROVAL OF THE 2, AS AMENDED AND RESTATED. Management For For CAMBREX CORPORATION CBM US1320111073 29-Apr-2015 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. Management For For BIOTELEMETRY, INC. BEAT US0906721065 29-Apr-2015 DIRECTOR Management For For BIOTELEMETRY, INC. BEAT US0906721065 29-Apr-2015 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For PAPA JOHN'S INTERNATIONAL, INC. PZZA US6988131024 29-Apr-2015 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For PAPA JOHN'S INTERNATIONAL, INC. PZZA US6988131024 29-Apr-2015 ELECTION OF DIRECTOR: LAURETTE T. KOELLNER Management For For PAPA JOHN'S INTERNATIONAL, INC. PZZA US6988131024 29-Apr-2015 ELECTION OF DIRECTOR: W. KENT TAYLOR Management For For PAPA JOHN'S INTERNATIONAL, INC. PZZA US6988131024 29-Apr-2015 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For PAPA JOHN'S INTERNATIONAL, INC. PZZA US6988131024 29-Apr-2015 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For BRYN MAWR BANK CORPORATION BMTC US1176651099 30-Apr-2015 DIRECTOR Management BRYN MAWR BANK CORPORATION BMTC US1176651099 30-Apr-2015 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. Management For For BRYN MAWR BANK CORPORATION BMTC US1176651099 30-Apr-2015 TO APPROVE AND ADOPT THE AMENDED AND RESTATED BRYN MAWR BANK CORPORATION 2010 LONG-TERM INCENTIVE PLAN. Management For For BRYN MAWR BANK CORPORATION BMTC US1176651099 30-Apr-2015 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BRYN MAWR BANK CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For ARC DOCUMENT SOLUTIONS INC ARC US00191G1031 30-Apr-2015 DIRECTOR Management For For ARC DOCUMENT SOLUTIONS INC ARC US00191G1031 30-Apr-2015 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ARC DOCUMENT SOLUTIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For ARC DOCUMENT SOLUTIONS INC ARC US00191G1031 30-Apr-2015 APPROVE ADVISORY, NON-BINDING VOTE ON EXECUTIVE COMPENSATION. Management For For TERRENO REALTY CORPORATION TRNO US88146M1018 05-May-2015 DIRECTOR Management For For TERRENO REALTY CORPORATION TRNO US88146M1018 05-May-2015 ADOPTION OF A RESOLUTION TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF CERTAIN EXECUTIVES, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For TERRENO REALTY CORPORATION TRNO US88146M1018 05-May-2015 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For TREX COMPANY, INC. TREX US89531P1057 06-May-2015 DIRECTOR Management For For TREX COMPANY, INC. TREX US89531P1057 06-May-2015 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For TREX COMPANY, INC. TREX US89531P1057 06-May-2015 TO APPROVE THE MATERIAL TERMS FOR PAYMENT OF ANNUAL CASH INCENTIVE COMPENSATION TO PERMIT THE COMPENSATION PAID PURSUANT TO SUCH MATERIAL TERMS TO QUALIFY AS PERFORMANCE BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For TREX COMPANY, INC. TREX US89531P1057 06-May-2015 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS TREX COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For WAGEWORKS, INC. WAGE US9304271094 06-May-2015 DIRECTOR Management For For WAGEWORKS, INC. WAGE US9304271094 06-May-2015 THE APPROVAL, ON AN ADVISORY AND NON-BINDING BASIS, OF THE EXECUTIVE COMPENSATION SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For WAGEWORKS, INC. WAGE US9304271094 06-May-2015 THE APPROVAL, ON AN ADVISORY AND NON-BINDING BASIS, OF THE FREQUENCY OF HOLDING AN ADVISORY NON-BINDING STOCKHOLDER VOTE ON EXECUTIVE COMPENSATION. Management 3 Years For WAGEWORKS, INC. WAGE US9304271094 06-May-2015 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: MATTHEW J. HART Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: CHERYL GORDON KRONGARD Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: ROBERT A. MILTON Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: JOHN L. PLUEGER Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: IAN M. SAINES Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ELECTION OF DIRECTOR: STEVEN F. UDVAR-HAZY Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For AIR LEASE CORP AL US00912X3026 06-May-2015 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For UNITED INSURANCE HOLDINGS CORP. UIHC US9107101027 06-May-2015 DIRECTOR Management For For UNITED INSURANCE HOLDINGS CORP. UIHC US9107101027 06-May-2015 RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For REGAL ENTERTAINMENT GROUP RGC US7587661098 06-May-2015 DIRECTOR Management For For REGAL ENTERTAINMENT GROUP RGC US7587661098 06-May-2015 TO APPROVE, ON AN ADVISORY, NON-BINDING BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For REGAL ENTERTAINMENT GROUP RGC US7587661098 06-May-2015 TO RATIFY THE AUDIT COMMITTEES SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For LDR HOLDING CORPORATION LDRH US50185U1051 07-May-2015 DIRECTOR Management For For LDR HOLDING CORPORATION LDRH US50185U1051 07-May-2015 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For PHYSICIANS REALTY TRUST DOC US71943U1043 07-May-2015 DIRECTOR Management For For PHYSICIANS REALTY TRUST DOC US71943U1043 07-May-2015 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For PHYSICIANS REALTY TRUST DOC US71943U1043 07-May-2015 TO APPROVE THE PHYSICIANS REALTY TRUST 2 Management For For NATIONAL CINEMEDIA, INC. NCMI US6353091076 08-May-2015 DIRECTOR Management For For NATIONAL CINEMEDIA, INC. NCMI US6353091076 08-May-2015 TO APPROVE ON AN ADVISORY BASIS, NATIONAL CINEMEDIA, INC.'S EXECUTIVE COMPENSATION. Management For For NATIONAL CINEMEDIA, INC. NCMI US6353091076 08-May-2015 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NATIONAL CINEMEDIA, INC.'S INDEPENDENT AUDITORS FOR THE 2, 2015. Management For For SWIFT TRANSPORTATION CO. SWFT US87074U1016 08-May-2015 DIRECTOR Management For For SWIFT TRANSPORTATION CO. SWFT US87074U1016 08-May-2015 ADVISORY VOTE TO APPROVE THE COMPENSATION OF SWIFT'S NAMED EXECUTIVE OFFICERS Management For For SWIFT TRANSPORTATION CO. SWFT US87074U1016 08-May-2015 ADVISORY VOTE TO RATIFY THE APPOINTMENT OF KPMG LLP AS SWIFT'S INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL 2015. Management For For SWIFT TRANSPORTATION CO. SWFT US87074U1016 08-May-2015 STOCKHOLDER PROPOSAL TO DEVELOP A RECAPITALIZATION PLAN. Shareholder Against For SELECT INCOME REIT SIR US81618T1007 13-May-2015 ELECTION OF INDEPENDENT TRUSTEE IN CLASS III: WILLIAM A. LAMKIN Management For For SELECT INCOME REIT SIR US81618T1007 13-May-2015 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For SELECT INCOME REIT SIR US81618T1007 13-May-2015 ADVISORY VOTE ON THE FREQUENCY OF SHAREHOLDER VOTES TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management 3 Years For SELECT INCOME REIT SIR US81618T1007 13-May-2015 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For EPR PROPERTIES EPR US26884U1097 13-May-2015 DIRECTOR Management For For EPR PROPERTIES EPR US26884U1097 13-May-2015 PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THESE PROXY MATERIALS. Management For For EPR PROPERTIES EPR US26884U1097 13-May-2015 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For CARDTRONICS, INC. CATM US14161H1086 13-May-2015 ELECTION OF DIRECTOR: J. TIM ARNOULT Management For For CARDTRONICS, INC. CATM US14161H1086 13-May-2015 ELECTION OF DIRECTOR: DENNIS F. LYNCH Management For For CARDTRONICS, INC. CATM US14161H1086 13-May-2015 ELECTION OF DIRECTOR: JULI C. SPOTTISWOOD Management For For CARDTRONICS, INC. CATM US14161H1086 13-May-2015 A RESOLUTION IN WHICH THE SHAREHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CARDTRONICS, INC. CATM US14161H1086 13-May-2015 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF KPMG AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For U.S. CONCRETE, INC. USCR US90333L2016 14-May-2015 DIRECTOR Management For For U.S. CONCRETE, INC. USCR US90333L2016 14-May-2015 RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For U.S. CONCRETE, INC. USCR US90333L2016 14-May-2015 ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For VIRGIN AMERICA INC. VA US92765X2080 14-May-2015 ELECTION OF DIRECTOR: DONALD J. CARTY Management For For VIRGIN AMERICA INC. VA US92765X2080 14-May-2015 ELECTION OF DIRECTOR: C. DAVID CUSH Management For For VIRGIN AMERICA INC. VA US92765X2080 14-May-2015 ELECTION OF DIRECTOR: STACY J. SMITH Management For For VIRGIN AMERICA INC. VA US92765X2080 14-May-2015 RATIFICATION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For VIRGIN AMERICA INC. VA US92765X2080 14-May-2015 APPROVE, ON AN ADVISORY BASIS, THE NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For VIRGIN AMERICA INC. VA US92765X2080 14-May-2015 APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE NAMED EXECUTIVE OFFICER COMPENSATION ADVISORY VOTES. Management 1 Year For ACACIA RESEARCH CORPORATION ACTG US0038813079 14-May-2015 DIRECTOR Management For For ACACIA RESEARCH CORPORATION ACTG US0038813079 14-May-2015 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For ACACIA RESEARCH CORPORATION ACTG US0038813079 14-May-2015 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SEMGROUP CORPORATION SEMG US81663A1051 14-May-2015 DIRECTOR Management For For SEMGROUP CORPORATION SEMG US81663A1051 14-May-2015 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For SEMGROUP CORPORATION SEMG US81663A1051 14-May-2015 RATIFICATION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For H&E EQUIPMENT SERVICES, INC. HEES US4040301081 15-May-2015 DIRECTOR Management For For H&E EQUIPMENT SERVICES, INC. HEES US4040301081 15-May-2015 RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For H&E EQUIPMENT SERVICES, INC. HEES US4040301081 15-May-2015 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For CARRIZO OIL & GAS, INC. CRZO US1445771033 19-May-2015 DIRECTOR Management For For CARRIZO OIL & GAS, INC. CRZO US1445771033 19-May-2015 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For CARRIZO OIL & GAS, INC. CRZO US1445771033 19-May-2015 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: WILLIAM B. CAMPBELL Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: JAMES D. CHIAFULLO Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: VINCENT J. DELIE, JR. Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: LAURA E. ELLSWORTH Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: STEPHEN J. GURGOVITS Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: ROBERT A. HORMELL Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: DAVID J. MALONE Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: D. STEPHEN MARTZ Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: ROBERT J. MCCARTHY, JR. Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: DAVID L. MOTLEY Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: HEIDI A. NICHOLAS Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: ARTHUR J. ROONEY, II Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: JOHN S. STANIK Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: WILLIAM J. STRIMBU Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ELECTION OF DIRECTOR: EARL K. WAHL, JR. Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS F.N.B.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For F.N.B. CORPORATION FNB US3025201019 20-May-2015 APPROVAL AND ADOPTION OF THE AMENDED F.N.B. CORPORATION 2 Management For For EDUCATION REALTY TRUST, INC. EDR US28140H2031 20-May-2015 DIRECTOR Management For For EDUCATION REALTY TRUST, INC. EDR US28140H2031 20-May-2015 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For EDUCATION REALTY TRUST, INC. EDR US28140H2031 20-May-2015 TO APPROVE, IN AN ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For HERSHA HOSPITALITY TRUST HT US4278251040 21-May-2015 ELECTION OF TRUSTEE: HASU P. SHAH Management For For HERSHA HOSPITALITY TRUST HT US4278251040 21-May-2015 ELECTION OF TRUSTEE: DIANNA F. MORGAN Management For For HERSHA HOSPITALITY TRUST HT US4278251040 21-May-2015 ELECTION OF TRUSTEE: JOHN M. SABIN Management For For HERSHA HOSPITALITY TRUST HT US4278251040 21-May-2015 THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For HERSHA HOSPITALITY TRUST HT US4278251040 21-May-2015 THE RATIFICATION OF KPMG LLP AS THE INDEPENDENT AUDITORS Management For For TUTOR PERINI CORPORATION TPC US9011091082 27-May-2015 DIRECTOR Management For For TUTOR PERINI CORPORATION TPC US9011091082 27-May-2015 THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS AUDITORS OF TUTOR PERINI CORP. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For TUTOR PERINI CORPORATION TPC US9011091082 27-May-2015 ADVISORY (NON-BINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For DUPONT FABROS TECHNOLOGY, INC. DFT US26613Q1067 27-May-2015 DIRECTOR Management For For DUPONT FABROS TECHNOLOGY, INC. DFT US26613Q1067 27-May-2015 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY-ON-PAY VOTE). Management For For DUPONT FABROS TECHNOLOGY, INC. DFT US26613Q1067 27-May-2015 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For AMERIS BANCORP ABCB US03076K1088 28-May-2015 DIRECTOR Management For For AMERIS BANCORP ABCB US03076K1088 28-May-2015 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For AMERIS BANCORP ABCB US03076K1088 28-May-2015 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: WALTER D'ALESSIO Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: CAROL G. CARROLL Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: JAMES C. DIGGS Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: WYCHE FOWLER Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: MICHAEL J. JOYCE Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: ANTHONY A. NICHOLS, SR. Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: CHARLES P. PIZZI Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 ELECTION OF DIRECTOR: GERARD H. SWEENEY Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CALENDAR YEAR 2015. Management For For BRANDYWINE REALTY TRUST BDN US1053682035 28-May-2015 PROVIDE AN ADVISORY, NON-BINDING VOTE ON OUR EXECUTIVE COMPENSATION. Management For For BNC BANCORP BNCN US05566T1016 28-May-2015 APPROVAL OF THE STOCK ISSUANCE. Management For For BNC BANCORP BNCN US05566T1016 28-May-2015 DIRECTOR Management For For BNC BANCORP BNCN US05566T1016 28-May-2015 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For BNC BANCORP BNCN US05566T1016 28-May-2015 RATIFICATION OF CHERRY BEKAERT LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For BNC BANCORP BNCN US05566T1016 28-May-2015 ADJOURNMENT OF THE ANNUAL MEETING. Management For For ENTRAVISION COMMUNICATIONS CORPORATION EVC US29382R1077 28-May-2015 DIRECTOR Management For For ENTRAVISION COMMUNICATIONS CORPORATION EVC US29382R1077 28-May-2015 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE 2 Management For For APPLIED OPTOELECTRONICS INC. AAOI US03823U1025 29-May-2015 DIRECTOR Management For For APPLIED OPTOELECTRONICS INC. AAOI US03823U1025 29-May-2015 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For IMAX CORPORATION IMAX CA45245E1097 01-Jun-2015 DIRECTOR Management For For IMAX CORPORATION IMAX CA45245E1097 01-Jun-2015 IN RESPECT OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. NOTE: VOTING WITHHOLD IS THE EQUIVALENT TO VOTING ABSTAIN. Management For For IMAX CORPORATION IMAX CA45245E1097 01-Jun-2015 ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY CIRCULAR AND PROXY STATEMENT. NOTE: VOTING ABSTAIN IS THE EQUIVALENT TO VOTING WITHHOLD. Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: BRUCE K. ANDERSON Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: ROGER H. BALLOU Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: D. KEITH COBB Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: E. LINN DRAPER, JR. Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: EDWARD J. HEFFERNAN Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: KENNETH R. JENSEN Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: ROBERT A. MINICUCCI Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ELECTION OF DIRECTOR: LAURIE A. TUCKER Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 APPROVAL OF 2 Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 APPROVAL OF 2 Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2015. Management For For ALLIANCE DATA SYSTEMS CORPORATION ADS US0185811082 03-Jun-2015 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For AMBARELLA, INC. AMBA KYG037AX1015 04-Jun-2015 DIRECTOR Management For For AMBARELLA, INC. AMBA KYG037AX1015 04-Jun-2015 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AMBARELLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2016. Management For For AMBARELLA, INC. AMBA KYG037AX1015 04-Jun-2015 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AMBARELLA, INC.'S NAMED EXECUTIVE OFFICERS. Management For For AMBARELLA, INC. AMBA KYG037AX1015 04-Jun-2015 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For NATUS MEDICAL INCORPORATED BABY US6390501038 04-Jun-2015 ELECTION OF DIRECTOR: DORIS E. ENGIBOUS Management For For NATUS MEDICAL INCORPORATED BABY US6390501038 04-Jun-2015 ELECTION OF DIRECTOR: WILLIAM M. MOORE Management For For NATUS MEDICAL INCORPORATED BABY US6390501038 04-Jun-2015 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For NATUS MEDICAL INCORPORATED BABY US6390501038 04-Jun-2015 ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For NATUS MEDICAL INCORPORATED BABY US6390501038 04-Jun-2015 TO APPROVE THE NATUS MEDICAL INCORPORATED CASH INCENTIVE PLAN. Management For For CINEMARK HOLDINGS, INC. CNK US17243V1026 04-Jun-2015 DIRECTOR Management For For CINEMARK HOLDINGS, INC. CNK US17243V1026 04-Jun-2015 RATIFICATION OF THE APPOINTMENT OF DELOITTE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For CINEMARK HOLDINGS, INC. CNK US17243V1026 04-Jun-2015 APPROVAL OF THE NON-BINDING, ANNUAL ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For DIAMONDBACK ENERGY, INC. FANG US25278X1090 08-Jun-2015 DIRECTOR Management For For DIAMONDBACK ENERGY, INC. FANG US25278X1090 08-Jun-2015 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management For For DIAMONDBACK ENERGY, INC. FANG US25278X1090 08-Jun-2015 PROPOSAL TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS, GRANT THORNTON LLP, FOR FISCAL YEAR 2015 Management For For SPIRIT AIRLINES INC. SAVE US8485771021 16-Jun-2015 DIRECTOR Management For For SPIRIT AIRLINES INC. SAVE US8485771021 16-Jun-2015 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For SPIRIT AIRLINES INC. SAVE US8485771021 16-Jun-2015 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR 2, AS AMENDED. Management For For SPIRIT AIRLINES INC. SAVE US8485771021 16-Jun-2015 TO APPROVE THE COMPANY'S 2 Management For For PERNIX THERAPEUTICS HOLDINGS, INC. PTX US71426V1089 18-Jun-2015 DIRECTOR Management For For PERNIX THERAPEUTICS HOLDINGS, INC. PTX US71426V1089 18-Jun-2015 TO APPROVE AN AMENDMENT TO THE COMPANY'S CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK OF THE COMPANY. Management For For PERNIX THERAPEUTICS HOLDINGS, INC. PTX US71426V1089 18-Jun-2015 TO APPROVE THE COMPANY'S 2, AS AMENDED. Management For For PERNIX THERAPEUTICS HOLDINGS, INC. PTX US71426V1089 18-Jun-2015 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT ("SAY-ON-PAY"). Management For For PERNIX THERAPEUTICS HOLDINGS, INC. PTX US71426V1089 18-Jun-2015 TO RATIFY THE SELECTION OF CHERRY BEKAERT L.L.P. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For CANADIAN SOLAR INC. CSIQ CA1366351098 22-Jun-2015 DIRECTOR Management For For CANADIAN SOLAR INC. CSIQ CA1366351098 22-Jun-2015 TO REAPPOINT DELOITTE TOUCHE TOHMATSU CERTIFIED PUBLIC ACCOUNTANTS LLP AS AUDITORS OF THE CORPORATION AND TO AUTHORIZE THE DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For RESTORATION HARDWARE HOLDINGS, INC. RH US7612831005 24-Jun-2015 DIRECTOR Management For For RESTORATION HARDWARE HOLDINGS, INC. RH US7612831005 24-Jun-2015 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For RESTORATION HARDWARE HOLDINGS, INC. RH US7612831005 24-Jun-2015 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For VERINT SYSTEMS INC. VRNT US92343X1000 25-Jun-2015 DIRECTOR Management For For VERINT SYSTEMS INC. VRNT US92343X1000 25-Jun-2015 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING JANUARY 31, 2016. Management For For VERINT SYSTEMS INC. VRNT US92343X1000 25-Jun-2015 TO APPROVE THE VERINT SYSTEMS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN. Management For For VERINT SYSTEMS INC. VRNT US92343X1000 25-Jun-2015 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 12, 2015
